The Honorable Nick Wilson State Senator P.O. Box 525 Pocahontas, AR  72455
Dear Senator Wilson:
This is in response to your request for an opinion concerning improvement district taxes.  You have asked, specifically, when assessments in the following districts are to be paid:  (1) a suburban improvement district under Arkansas Code Title 14, Chapter 92; (2)  a municipal recreation improvement district under Arkansas Code 14-285-101 et seq.; and (3)  a municipal street improvement district.
With regard to suburban improvement district taxes levied under A.C.A. 14-92-201 et seq. (suburban improvement districts generally), such taxes are payable ". . . at the same time as other state, county, and city taxes are paid."  A.C.A. 14-92-232(a). See also Att'y Gen. Op. No. 90-242.  Section 14-92-230(d) states, however, that "[n]o property owner shall be required to pay the improvement taxes provided in this subchapter as a prerequisite to paying his general taxes."
Arkansas Code of 1987 Annotated 14-285-102 governs the time and manner of payment of municipal recreation improvement district assessments in second class cities.  Subsection (a) of 14-285-102
states that these assessments are due on the same dates as ad valorem real property taxes.  And in accordance with subsection (b) of 14-285-103, the county collector "shall not accept payment of ad valorem real property taxes unless accompanied by payment of annual installments of the assessments by the municipal recreation improvement districts."
Our research indicates that with regard to a municipal street improvement district, the date of the district's creation must be considered.  Districts organized after July 1, 1952 will be governed by the following provision under A.C.A. 14-90-801:
     The ordinance shall provide that the first annual installment shall be collected by the county tax collector on the date fixed in the ordinance, and the second and subsequent annual installments shall be paid thereafter with the first installment of general taxes beginning with the installment of general taxes becoming due more than five (5) months after the date fixed in the ordinance.
Section 14-90-907(a) states that the payment of the annual installment levied by the district "shall not be a condition precedent to the payment of general taxes."
As to municipal improvement districts in existence prior to July 1, 1952, and districts in cities with a commission form of government, (see A.C.A. 14-90-102), reference must be made to the ordinance creating the district.  The ordinance will fix the day in the year when the local assessment shall be paid.  See Act 64 of 1929, 12 and A.C.A. 14-91-602.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
[1] A.C.A. 14-90-103 declares legally valid all municipal improvement districts organized prior to July 1, 1952, and states that these districts shall continue to function under the statutes in existence prior to the enactment of Act 195 of 1949, except with respect to foreclosure suits.